DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on July 22, 2022 and because Applicant did not filed a claim list with the RCE application and Remarks, the following office action is based on the Applicant claim list and Remarks latest submitted on June 27, 202 and wherein claims 1, 12, 26 were amended and claim 2 was previously canceled. 
In virtue of this communication, claims 1, 3-28 are currently pending in this Office Action.
With respect to the objection of claims 1, 3-25, 28 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 10 in Remarks filed on June 27, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1, 3-25, 28 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1, 3-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14-20 of U.S. Patent No. 9,936,327 B2 and the double patenting rejection of claims 1, 3-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 26-27 of U.S. Patent No. US 10,798,512 B2, as set forth in the previous Office Action, the Terminal Disclaimer submitted on June 27, 2022 has been acknowledged and approved, and the argument, see the last paragraph of page 10 in Remarks filed on June 27, 2022, have been fully considered and the argument is persuasive. Therefore, the double patenting rejection of claims 1, 3-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14-20 of U.S. Patent No. 9,936,327 B2 and the double patenting rejection of claims 1, 3-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 26-27 of U.S. Patent No. US 10,798,512 B2, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1, 3-28 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2-4 of page 11 in Remarks filed on June 27, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1, 3-28 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “input audio loudspeaker channels of an input audio loudspeaker channel configuration to output …”, “accessing a set of rules associated with this input audio loudspeaker channel”, “each rule in the set of rules defining a different mapping between this input audio loudspeaker channel and a set of output audio loudspeaker channels”, i.e., “a set of rules” is “associated with” “an (specific) audio loudspeaker channel configuration” and then further recites “each rule in the set o furles is not associated with a specific audio loudspeaker channel configuration is independent from the rules in the set s of rules associated with all other input audio loudspeaker channels” which is confusing because it is unclear whether “a set of rules” is associated with “specific audio loudspeaker channel configuration” or not associated with “specific audio loudspeaker channel configuration” and thus, renders claim indefinite. Claims 3-25 are rejected due to the dependencies to claim 1. 
Claim 26 is rejected for the at least similar reason as described in claim 1 above because claim 26 was amended to claim the similar deficient features as recited in claim 1. Claims 27-28 are rejected due to the dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20120093323 A1, hereinafter Lee) and in view of reference Gerzon (US 5671287 A).
Claim 1: Lee teaches a method (title and abstract, ln 1-15 and fig. 2) for mapping a plurality of input audio loudspeaker channels of an input audio loudspeaker channel configuration (predetermined audio signals being multi-channel audio signals as input audio channels, para 76; input channel 10.2 configuration in figs. 3B, 4B, 5B, 6B; input channel configuration 22.2 in fig. 8B; 8.2 configuration in figs. 11B, etc.) to output audio loudspeaker channels of an output audio loudspeaker channel configuration (8 channels as output in figs. 3A/3B, 4A/4B, 5A/5B; 6 channels as output in fig. 6A/6B; 2 channels as output in fig. 7A/7B; 12 channels as output in fig. 8A/8B, etc. as output audio channels; 7.1 configuration as output configuration in figs. 3A/3B, 4A/4B, 5A/5B; 5.1 configuration in fig. 6A, stereo pair configuration in fig. 7A, and 10.2 configuration as output configuration in fig. 8B, etc.), the input audio loudspeaker channel configuration defining the input audio loudspeaker channels present in an input reproduction setup (each of input channel configurations 10.2, 22.2, 8.2, etc., represents a speaker layout by channel name in input channel configurations 10.2, 22.2, 8.2) and the output audio loudspeaker channel configuration defining the output audio loudspeaker channels present in an output reproduction setup (each of output channel configurations, 8, 6, 2, 12, 7.1, stereo pair, 10.2, etc., above represents a speaker layout by channel name in output channel configuration 8, 6, 2, 12, 7.1, stereo pair, 10.2), the method comprising: 
obtaining selected rules by performing operations a) and b) for each input audio loudspeaker channel of the input audio loudspeaker channels, 
a) accessing a set of rules associated with this input audio loudspeaker channel (input channel FLc, FRc, TcC, TpFC, etc., as each of input channels in fig. 8B, and rules including output channels L, R, C, LH, RH, etc., in fig. 8B), each rule in the set of rules defining a different mapping between this input audio loudspeaker channel and a set of output audio loudspeaker channels (e.g., output channels L and C as the claimed one of rules, which including the input channel FLc, and similarly, output channels R and C as the claimed another one of rules, which maps the input channel FRc; similarly, TpC as the input channel mapped to LH and RH output channels and TBC channel in fig. 8B), wherein accessing comprises determining for each accessed rule whether the set of output audio loudspeaker channels defined in the accessed rule is available in the output audio loudspeaker channel configuration (the speaker unit includes speakers that output at least one channel audio signal selected from the group consisting of 7.1, 5.1, and 2.0 channel audio signals as one of the output loudspeaker channel configuration, para 22, and thus, once selected, it is inherently matching to one of combination of formulas from the group of figs. 3A/3B-18A/18B for accomplishing the output the selected at least one channel audio signal for the speakers discussed above), and 
b) selecting a rule of the set of rules associated with this input audio loudspeaker channel, in which the set of output audio loudspeaker channels is present in the output audio loudspeaker channel configuration (e.g., selecting relationship of the output channels L and C with at least FLc channel as the associated input channel); and 
mapping the input audio loudspeaker channels to the output audio loudspeaker channels (the above example, mapping FLc channel as the input channel to the output channels L and C in fig. 8B) according to the selected rules (i.e., the relationships of the input channel FLc and the output channels L and C, respectively for the input channel configuration 22.2 to 10.2 output channel configuration in fig. 8B).
However, Lee does not explicitly teach wherein each rule in the set of rules is not associated with a specific audio loudspeaker channel configuration and is independent from the rules in the sets of rules associated with all other input audio loudspeaker channels.
Gerzon teaches an analogous field of endeavor by disclosing a method for mapping input audio loudspeaker channels to output loudspeaker channels (title and abstract, ln 1-18 and fig. 20) and wherein each rule in the set of rules (interpolation matrices 58L, 58R in fig. 20) is not associated with a specific audio loudspeaker channel configuration (input signal is S in fig. 20, and inherently no loudspeaker configuration associated with in fig. 20) and is independent from the rules in the sets of rules associated with all other input audio loudspeaker channels (58L is separated with 58R, and inherently independent each other) for benefits of improving sound quality by overcoming uncomfortable phasiness with flat frequency response (col 1, ln 28-44) and nature stereo sound perception (col 1, ln 62-67 and col 2, ln 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein each rule in the set of rules is not associated with a specific audio loudspeaker channel configuration and is independent from the rules in the sets of rules associated with all other input audio loudspeaker channels, as taught by Gerzon, to the set of rules in the method, as taught by Lee, for the benefits discussed above.
Claim 3: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein each rule defines for the associated input loudspeaker channel at least one of a gain coefficient to be applied to the input audio loudspeaker channel (Lee, e.g.,1/√2 in fig. 8B; generally b, t, k in fig. 3B, and others including a, b, c, in figs. 3A/3B-7A/7B, 9A/9B-18A/18B), a delay coefficient to be applied to the input audio loudspeaker channel, a panning law to be applied to map the input audio loudspeaker channel to two or more output audio loudspeaker channels, and a frequency-dependent gain to be applied to the input audio loudspeaker channel (gain value a, c, k, l, and wherein k, l are for low frequency range, while a, c are for higher frequency than the low frequency range in fig. 3A/3B). 
Claim 14: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein a rule of a set of rules associated with one of the input audio loudspeaker channels (Lee, e.g., figs. 7A/7B), which comprises a front center direction (Lee, the channel C in fig. 7A/7B) defines mapping that input audio loudspeaker channel to a set of two output audio loudspeaker channels (Lee, mapped to channels L and R in fig. 7B), one located on the left side of the front center direction and one located on the right side of the front center direction (Lee, L and R channels as outputs mapped by the center channel C in fig. 7B). 
Claim 15: Lee further teaches, according to claim 1 above, wherein a specific rule of a set of rules associated with one of the input audio loudspeaker channels (Lee, e.g., figs. 7A/7B), which comprises a rear center direction (Lee, e.g., channel CH as an input channel, located at the elevated rear center in fig. 8A), defines mapping that input audio loudspeaker channel to a set of two output audio loudspeaker channels (Lee, portion of output channels L and R is generated by the channel CH in fig. 7B), one located on the left side of a front center direction (Lee, L is on the left side of the front center of the listener in fig. 7A) and one located on the right side of the front center direction (Lee, R is on the right side of the front center of the listener in fig. 7A), wherein that specific rule further defines using a gain coefficient of less than one if an angle of the two output audio loudspeaker channels relative to the rear center direction is more than 90.degree (Lee, the L and R channel having directions or more than 90 degrees with respect to the channel CH in fig. 8A and the gain value is half of parameter c in fig. 7B). 
Claim 16: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein a specific rule of a set of rules associated with a specific one of the input audio loudspeaker channels, which comprises a direction different from a front center direction (Lee, e.g., channel CH as an input channel, located at the elevated rear center in fig. 8A, which is different from the direction of the front center channel C in figs. 7A/8A), defines using a gain coefficient of less than one in mapping that specific input audio loudspeaker channel (Lee, half of the parameter c in fig. 7B) to a set of a single output audio loudspeaker channel (Lee, generating a portion of output L and R channels in fig. 7B) located on the same side of the front center direction as that specific input audio loudspeaker channel (Lee, the output L and R channels are located on the front which is the same side of the channel C with respect to the elevated rear center channel CH in fig. 7B), wherein an angle of that single output audio loudspeaker channel relative to a front center direction (Lee, the angle of output channels L and R is less than 90 degrees with respect to the front center channel C in fig. 7A) is less than an angle of that specific input audio loudspeaker channel relative to the front center direction (Lee, the channel CH has a 180 degrees with respect to the center front channel C in fig. 7A/8A). 
Claim 17: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein a rule defining mapping of one of the input audio loudspeaker channels, which comprises an elevation angle (Lee, figs 7A/7B and figs. 8A/8B, e.g., the input channel CH is elevated rear center channel in fig. 8A), to a set of one or more output audio loudspeaker channels (Lee, generating a portion of the left and right channels in fig. 7A) having an elevation angle lower than the elevation angle of that input audio loudspeaker channel (Lee, the L and R located at the horizontal plane, i.e., lower than the elevated input channel CH) defines using a gain coefficient of less than one (Lee, half of the parameter c in fig. 7B). 
Claim 18: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein a rule defining mapping of one of the input audio loudspeaker channels, which comprises an elevation angle (Lee, figs 6A/6B and figs. 8A/8B, e.g., the input channel CH is elevated rear center channel in fig. 8A), to a set of one or more output audio loudspeaker channels (Lee, generating a portion of the left surround LS and the right surround RS channels in fig. 6A) comprising an elevation angle lower than the elevation angle of that input audio loudspeaker channel (Lee, the LS and RS are in horizontal plane in fig. 6A, while the input channel CH is elevated rear center channel in fig. 8A) defines applying a frequency selective processing (Lee, LFE with LFE1 and LFE2 as low frequency, while LS/RS are middle range frequency compared to the LFE in fig. 6B). 
Claim 19: the combination of Lee and Gerzon further teaches, according to claim 1 above, receiving input audio signals associated with the input audio loudspeaker channels (Lee, through element 210 to receive audio signals in fig. 2), wherein mapping the input audio loudspeaker channels to the output audio loudspeaker channels comprises evaluating the selected rules to derive coefficients to be applied to the input audio signals (Lee, e.g., fig. 3A/3B, mapping 10.2-input channel signals to 7.1-output channel signals and defined in fig. 3B) and applying the coefficients (Lee, a, c, k, l in fig. 3B) to the input audio signals in order to generate output audio signals associated with the output audio loudspeaker channels (Lee, generating L, R, C, LS, RS, LB, RB, and LFE in fig. 3B). 
Claim 20: the combination of Lee and Gerzon further teaches, according to claim 19 above, comprising generating a downmix matrix (Lee, downmix from 10.2 to 7.1 and defined by a, c, k, l, 0, 1/√2, etc., in fig. 3B) and applying the downmix matrix to the input audio signals (Lee, applying the combination of parameters to the L, R, LH, RH, C, LS, RS, LB, RB, CH, LFE1, LFE2 in fig. 3B). 

Claims 4-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gerzon (above) and Thesing (US 20120209615 A1).
Claim 4: the combination of Lee and Gerzon further teaches, according to claim 1 above, wherein selecting a rule of the set of rules associated with this input loudspeaker channel comprises selecting a rule of the set of rules associated with this input audio loudspeaker channel, in which the set of output audio loudspeaker channels is present in the output audio loudspeaker channel configuration (Lee, based on the demand of input channel loudspeaker configurations such as 10.2-input channel configuration in figs. 3A/3B, 4A/4B, 5A/5B, 6A/6B, 22.2-input channel configuration in figs. 8A/8B, 8.2-input channel configuration in figs. 11A/11B, etc.; the output channel configurations of the equations in figs. 3A/3B-18A/18B, and thus, application anyone of the equations meets the expected output channel configuration inherently and the discussion in claim 1 above).
However, the combination of Lee and Gerzon does not explicitly teach wherein the rules in the sets of rules are prioritized and wherein selecting a highest prioritized rule of the set of rules associated with this input audio loudspeaker channel.
Thesing teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-9 and fig. 2) for mapping a plurality of input audio loudspeaker channels of an input audio loudspeaker channel configuration (channels Ch.0, …, Ch7 having configuration of channels C, L, ..., LFE in fig. 3) to output audio loudspeaker channels of an output audio loudspeaker channel configuration (determined by element 46 in figs. 2-3 corresponding to the configuration of C, L, R, BL, BR in fig. 3) and wherein providing a set of rules associated with each input audio loudspeaker channel of the plurality of input audio  audio loudspeaker channels (channel selection maps directed by elements 38 in fig. 3, para [0029]), each rule in the set of rules defines a different mapping between the associated input audio loudspeaker channel and a set of output audio loudspeaker channels (channel selection maps defined by element 38 having different index being masked with value 0 and unmasked with value 1 for selecting input channels to be mapped in fig. 3, para [0029], para [0051]), wherein the rules in the sets of rules are prioritized (the channel selection maps are assigned a priority and arranged in an order according to the priority and a channel selection map having the higher priority is chosen, para [0051]) and selecting a highest prioritized rule of the set of rules associated with this input audio loudspeaker channel (a channel selection map with higher relative to other channel selection map is selected with respect to input channels 0, 1, 2, 3, …, 7 in fig. 4, para [0051]-[0052], i.e., highest with respect to the rest of channel selection maps inherently) for benefits of achieving a significant improvement of sound effects of the output audio channels by maximizing the inclusion of information from the number of input audio channels in a flexible, costless, and easier manner (p.1, para 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the mapping rules and wherein the rules in the sets of rules are prioritized and wherein selecting the highest prioritized rule of the set of rules associated with this input audio loudspeaker channel, as taught by Thesing, to the selecting of the rule of the set of rules associated with this input audio loudspeaker channel in the method, as taught by the combination of Lee and Gerzon, for the benefits discussed above.
Claim 5: the combination of Lee, Gerzon, and Thesing further teaches, according to claim 4 above, wherein the set of rules for each input loudspeaker channel is in the form of a prioritized list of rules (Thesing, the channel selection maps are assigned a priority and arranged in an order according to the priority and a channel selection map having the higher priority is chosen, para [0051]), wherein the method comprises iteratively accessing the rules in the sets of rules in a specific order until it is determined that the set of output channels defined in an accessed rule is present in the output channel configuration such that prioritization of the rules is given by the specific order (Thesing, search from an order of the left to the right for selection of the channel selection maps, para [0051]-[0052], the discussion in claim 1 above), wherein iteratively accessing the rules in the sets of rules comprises:
selecting the accessed rule if the set of output audio loudspeaker channels defined in the accessed rule is available in the output audio loudspeaker channel configuration (Lee, one of the equations defined in figs. 3A/3B – 18A/38B for a mapping application according to the given input channel configuration and the output channel configuration, inherently by nature, and the discussion in claim 1 above), and
not selecting the accessed rule and accessing a next rule in the prioritized list of rules if the set of output audio loudspeaker channels defined in the accessed rule is not available in the output audio loudspeaker channel configuration (Lee, output channels in equations defined figs. 3A/3B – 18A/18B, no application to be applied if not matching to the required output channel configuration, inherently by nature, and Thesing, the prioritized channel selection maps are ordered according to the priorities, e.g., from the left to the right, and a channel selection map with highest priority is selected, para [0051]-[0052], and thus, inherently, the channel selection maps with lower priority are not selected for the application inherently).
Claim 6: the combination of Lee, Gerzon, and Thesing further teaches, according to claim 4 above, wherein each rule of the set of rules associated with each input audio loudspeaker channel has assigned therewith a cost term reflecting a quality impact if applying the rule (Lee, an application of an equation as set of rules by taking a set of input channels to output a set of output channels, according to the dedicated and required application in figs. 3A/3B-18A/18B, and thus, a mismatch of the input/output requirement with the selected one from the equation inherently causes undesired or unacceptable sound quality and audio effect relative to the required input/output channel configurations, i.e., those equations with the unmatched input/output configuration requirement inherently have lower sound quality or audio effect, and Thesing, the channel selection maps having lower priorities and ordered in fig. 3, para [0051]-[0052], and represent lower sound quality, e.g., required low-frequency-effect may be accidently masked out, etc.), wherein a rule having a lower cost term is higher prioritized than a rule having a higher cost terms (Lee, the matched input/output configuration is selected for the map application of figs. 3A/3B – 18A/18B, and thus, inherently with higher sound quality or low cost to be selected and Thesing, channel selection map is selected with higher priority, para [0051]-[0052], which is inherently equivalent to the better sound quality or low cost due to match input/output configurations).
Claim 9: the combination of Lee, Gerzon, and Thesing further teaches, according to claim 4 above, wherein, in the sets of rules associated with one of the input audio loudspeaker channels, the highest prioritized rule defines direct mapping between the input audio loudspeaker channel and an output audio loudspeaker channel, which comprises the same direction (Lee, figs. 7A/7B, input and output channels are L, R are mapped with higher gain value applied, parameter “a”, but none L, R input channels are mapped to L, R output channels having less gain value than the parameter “a” in fig. 7B, i.e., lower priority). 
Claim 10 has been analyzed and rejected according to claim 9 above and the combination of Lee, Gerzon, and Thesing further teaches, for each input audio loudspeaker channel, checking whether an output audio loudspeaker channel comprising the same direction as the input audio loudspeaker channel is present in the output audio loudspeaker channel configuration before accessing a memory storing the other rules of the set or rules associated with each input audio loudspeaker channel (Lee, the L, R input and output channels have the same direction with the gain parameter “a” and others with different between the input audio channels and output audio channels with discounted parameter “a”, e.g., (a*1/√2) < a).
Claim 11: the combination of Lee, Gerzon, and Thesing further teaches, according to claim 4 above, wherein, in each of the sets of rules, the lowest prioritized rule defines mapping of the input audio loudspeaker channel to a set of one or both output audio loudspeaker channels of a stereo output audio loudspeaker channel configuration having a left output audio loudspeaker channel and a right output audio loudspeaker channel (Lee, e.g., mapping input channel C to the output channel L and R with a lowest gain value (a*1/√2) < a, i.e., lowest relative the input channel L and R in figs. 7A/7B, i.e., lower prioritized mapping). 
Claim 12: the combination of Lee, Gerzon, and Thesing further teaches, according to claim 1 above, wherein one rule of a set of rules associated with one of the input audio loudspeaker channels, which comprises a direction different from a front center direction, defines mapping that input audio loudspeaker channel to a set of two output audio loudspeaker channels located on the same side of the front center direction as the input audio loudspeaker channel and located on both sides of the direction of that input audio loudspeaker channel (Lee, channel CH is an input channel having a direction different from a front center direction C channel in fig. 7A/7B, and CH is mapped to the output loudspeaker channels L and R on the same side of the front center channel C, and on the both side of the channel C in figs. 7A/7B), and another less prioritized rule of that set or rules defines mapping that input audio loudspeaker channel to a set of a single output audio loudspeaker channel located on the same side of the front center direction as that input audio loudspeaker channel (channel C is mapped to the L and R which are on the same side of the front center direction defined by the channel C in figs. 7A/7B, which has relative lower gain parameter a*1/√2) < a with respect to the priority of input channels L and R in figs. 7A/7B). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gerzon (above), Thesing (US 20120209615 A1) and Chon et al (US 20130259236 A1, hereinafter Chon).
Claim 7: the combination of Lee, Gerzon, and Thesing teaches all the elements of claim 7, according to claim 4 above, including wherein a rule defining mapping of one of the input audio loudspeaker channels to a set of one or more output audio loudspeaker channels (Lee, input/output mapping through the equations in figs. 3A/3B – 18A/18B and Thesing, according to the selected channel selection map in fig. 3 and para [0051]-[0052] and the discussion in claims 1, 4 above), except the set of one or more output audio loudspeaker channels having a lower direction deviation from that input audio loudspeaker channel in a horizontal listener plane is higher prioritized than a rule defining mapping of that input audio loudspeaker channel to a set of one or more output audio loudspeaker channels having a higher direction deviation from that input audio loudspeaker channel in the horizontal listener plane.
Chon teaches an analogous field of endeavor by disclosing a method for mapping input audio loudspeaker channels to output audio loudspeaker channels (title and abstract, ln 1-12 and fig. 1) and wherein mapping input loudspeaker channels to set of one or more output audio loudspeaker channels having a lower direction deviation from that input audio loudspeaker channel in a horizontal listener plane is disclosed (upon the screen position a user eyes to, and a layout parser 140 moves the central axis of the 3D stereoscopic space by a lower angle; signaling a converter 150 to convert or map the first/second speakers sound source down to the same lower angle, and vise verse, para [0049]) is higher prioritized than a rule defining mapping of that input audio loudspeaker channel to a set of one or more output audio loudspeaker channels having a higher direction deviation from that input audio loudspeaker channel in the horizontal listener plane (while the screen is move to the lower position, and the first and second loudspeaker are also moved to the lower position, para [0049], and thus, such converting is inherently higher priority and preferred for focusing the sound source to the screen positioned lower than the horizontal plane) for benefits of achieving an improvement of sound quality by converting 2D sound to 3D sound to have 3D sound effect (para [0008]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the set of one or more output audio loudspeaker channels having the lower direction deviation from that input audio loudspeaker channel in the horizontal listener plane is higher prioritized than the rule defining mapping of that input audio loudspeaker channel to the set of one or more output audio loudspeaker channels having the higher direction deviation from that input audio loudspeaker channel in the horizontal listener plane, as taught by Chon, to the rule defining mapping of one of the input audio loudspeaker channels to the set of one or more output audio loudspeaker channels in the method, as taught by combination of Lee, Gerzon, and Thesing, for the benefits discussed above.
Claim 8:  the combination of Lee, Gerzon, Thesing, and Chon further teaches, according to claim 4 above, wherein a rule defining mapping one of the input audio loudspeaker channels to a set of one or more output audio loudspeaker channels exhibiting a same elevation angle as that input audio loudspeaker channel is higher prioritized than a rule defining mapping of that input audio loudspeaker channel to a set of one or more output audio loudspeaker channels having an elevation angle different from the elevation angle of that input audio loudspeaker channel (thesing, prioritized channel selection maps, and Chon, the screen is located at the same level of the user’s eye level, i.e., horizontal plane, in fig. 2). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gerzon (above) and Cohen (US 4308423 A).
Claim 21: the combination of Lee and Gerzon teaches all the elements of claim 21, according to claim 19 above, including the output audio signals (the mapped audio signals outputted to the speaker unit 220 from the audio signal generator 210 in fig. 2), except applying trim delays and trim gains to the output audio signals in order to reduce or compensate for differences between distances of the respective loudspeakers from the central listener position in the input audio loudspeaker channel configuration and the output audio loudspeaker channel configuration.
Cohen teaches an analogous field of endeavor by disclosing a method for reproducing stereo sound (title and abstract, ln 1-29 and steps of processing input left and right channel signals in fig. 4) and wherein applying trim delays (delay 96, 96’ applied to difference L-R and R-L for left and right channels L and R and wherein L-R and R-L are part of left channel signal L and part of right channel signal R in fig. 4) and trim gains (variable gain elements 104, 104’ applied to the delayed L-R and R-L in fig. 4) to the output audio signals (L-R and R-L are part of the left channel and right channel signals L and R in fig. 4) in order to reduce or compensate for differences between distances of the respective loudspeakers from the central listener position in the input audio loudspeaker channel configuration and the output audio loudspeaker channel configuration (in order to compensate the acoustic signal leak from the left speaker to the listener’s right ear and from the right speaker to the listener’s left ear, col 1, ln 24-30, and engaged in arrival time from the speaker to the listener’s ear, distance difference relative to the center of the user is inherently applied for accurately separating the stereo left and right channel signals arriving at the left and the right ears of the listener) for benefits of achieving an enhancement of the stereo sound effect (col 1, ln 13-23) with less reduction of sound quality (reducing frequency and loudness distortions, col 1, ln 52-68 and col 2, ln 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein applying trim delays and trim gains to the output audio signals in order to reduce or compensate for differences between distances of the respective loudspeakers from the central listener position in the input audio loudspeaker channel configuration and the output audio loudspeaker channel configuration, as taught by Cohen, to the output audio signals in the method, as taught by the combination of Lee and Gerzon, for the benefits discussed above.
Claim 22: the combination of Lee, Gerzon, and Cohen further teaches, according to claims 19, 21 above, taking into consideration a deviation between a horizontal angle of a real scenario output loudspeaker channel (Lee, a mapped left and right channels in fig. 7A and Cohen, e.g., a listener positioned off the center of the acoustic environment in fig. 2, as a real scenario respect to the loudspeaker channels inputted to the left speaker 52 and the right speaker 54 in fig. 2) and a horizontal angle of a specific output audio loudspeaker channel defined in the set of rules when evaluating a rule defining mapping of one of the input audio loudspeaker channels to a set of one or two output audio loudspeaker channels comprising the specific output audio loudspeaker channel (Lee, mapped two channel located in fig. 7A and the mapping is defined in fig. 7B, and Cohen, the output channels are modified to enhance the stereo sound effects and the discussion in claim 21 above), wherein the horizontal angles represent angles within a horizontal listener plane relative to a front center direction (Lee, fig. 7A and Cohen, fig. 2).

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gerzon (above) and Chon (above).
Claim 23: the combination of Lee and Gerzon teaches all the elements of claim 23, according to claim 19 above, including modifying a gain coefficient (e.g., the gain value c is modified by 1/√2 with respect to the elevated input center channel CH in figs. 7B and 8A), which is defined in a specific rule defining mapping a specific one of the input audio loudspeaker channels, which comprises an elevation angle (the channel CH in the equation of fig. 7B), to a set of one or more output audio loudspeaker channels having elevation angles lower than the elevation angle of that specific input audio loudspeaker channel (the mapped portion of the output left and right channel signals L and R in fig. 7B and the left L and right R channel signals are located at the listener plane which is inherently lower than the elevated input channel CH in fig. 8A), except taking into consideration a deviation between an elevation angle of a real scenario output audio loudspeaker channel and an elevation angle of one output audio loudspeaker channel defined in that specific rule. 
Chon teaches an analogous field of endeavor by disclosing a method for mapping input audio loudspeaker channels to output audio loudspeaker channels (title and abstract, ln 1-12 and fig. 1) and wherein mapping input loudspeaker channels to set of one or more output audio loudspeaker channels having a lower direction deviation from that input audio loudspeaker channel in a horizontal listener plane is disclosed (upon the screen position a user eyes to, and a layout parser 140 moves the central axis of the 3D stereoscopic space by a lower angle; signaling a converter 150 to convert or map the first/second speakers sound source down to the same lower angle, and vise verse, para [0049]) to take into consideration a deviation between an elevation angle of a real scenario output audio loudspeaker channel and an elevation angle of one output audio loudspeaker channel defined in that specific rule (based on the elevation position of the screen the user eyes on in a real scenario in fig. 5) for the same benefits as discussed in claim 7 above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied taking into consideration a deviation between an elevation angle of a real scenario output audio loudspeaker channel and an elevation angle of one output audio loudspeaker channel defined in that specific rule, as taught by Chon, to modifying the gain coefficient above in the method, as taught by the combination of Lee and Gerzon, for the benefits discussed above.
Claim 24: the combination of Lee, Gerzon, and Chon further teaches, according to claim 19 above, modifying a frequency selective processing defined in a specific rule (Lee, e.g., fig. 6B as set of rules, including the low frequency is selectively mapped to LFE from the low frequency input channels LFE1 and LFE2 with the different gain adjustment k and l in fig. 6B) defining mapping a specific one of the input audio loudspeaker channels (Lee, e.g., the channel CH in fig. 6B), which comprises an elevation angle (Lee, the CH is elevated rear center channel in fig. 8A), to a set of one or more output audio loudspeaker channels (Lee, e.g., to part of the output channels LS and RS in fig. 6B) having elevation angles lower than the elevation angle of that specific input audio loudspeaker channel (Lee, the LS/RS are in the same plane as L and R in fig. 6A, which is inherently not elevated and thus, lower than the elevated input channel CH), to take into consideration a deviation between an elevation angle of a real scenario output audio loudspeaker channel and an elevation angle of one output audio loudspeaker channel defined in that specific rule (Chon, based on the elevation position of the screen the user eyes on in a real scenario in fig. 5). 
Claim 25: the combination of Lee, Gerzon, and Chon further teaches, a non-transitory digital storage medium (Chon, non-transitory computer readable medium, para [0080]) having a computer program stored thereon (programs stored in the medium, para [0080]) to perform the method of claim 1, when the non-transitory computer-readable medium is run by a computer or a processor (Lee, the discussion in claim 1 and Chon, a processor, a microprocessor, etc., executes the computer program stored in the computer-readable medium, para [0080]). 
Claim 26 has been analyzed and rejected according to claim 1, 25 above.
Claim 27: the combination of Lee, Gerzon, and Chon further teaches, according to claim 26 above, an input signal interface for receiving input signals associated with the input audio loudspeaker channels of the input audio loudspeaker channel configuration (Lee, part of the element 210 for receiving audio signals in fig. 2 and Chon, receiver 110 to receive M channel audio signal in fig. 1), and an output signal interface for outputting output audio signals associated with the output audio loudspeaker channel configuration (Lee, other part of element 210 for outputting mapped channel signals to the speaker unit 220 in fig. 2 and Chon, output part 160 in fig. 1 and outputting N-channel audio signal). 
Claim 28 has been analyzed and rejected according to claim 26 above an audio decoder comprising a signal processing unit according to claim 26 and wherein an audio decoder is disclosed (Chon, including domain converter 120, receiver 110, layout parser 140, etc., in fig. 1 and wherein converting a 2D channel signals to 3D channel signals is considered to be a decoding processing inherently, see http://dictionary.sensagent.com/decode/en-en/ ).

Examiner Comments

There are 112(b) issues and non-statutory obvious-type double patenting of claims 1, 3-28, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b), and obvious-type double patenting rejection, a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form, and wherein claim 13 is also rejected due to the issues of the parent claims, but may be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims which should be amended to overcome issues above with no new matter added.

Response to Arguments

See the Interview Summary mailed on July 19, 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654